In an action, inter alia, to recover damages for medical malpractice, the appeal, as limited by appellants’ brief, is from so much of a judgment of the Supreme Court, Kings County, entered September 29, 1976, as is in favor of plaintiffs and against appellants, upon a jury verdict, plaintiff Pauline Poulos, however, having stipulated that the principal amount of the judgment in her favor be reduced to the amount of $75,000 from the jury verdict in the amount of $120,000. Judgment reversed insofar as appealed from, on the law, and new trial granted with respect to the issue of damages only, with costs to abide the event, unless, within 20 days after entry of the order to be made hereon, plaintiffs shall serve and file in the office of the clerk of the trial court a written stipulation (1) consenting to further reduce the verdict in favor of plaintiff Pauline Poulos from $75,000 to $45,000 and (2) consenting to reduce the verdict in favor of plaintiff Spyros Poulos from $20,000 to $10,000, and to the entry of an amended judgment accordingly, in which event the judgment, as so reduced and amended, is affirmed insofar as appealed from, without costs or disbursements. In our opinion, the outstanding verdicts were excessive to the extents indicated herein. We have *837examined the other contentions of the appellants and find them to be baseless. Hopkins, J. P., Latham, Titone and O’Connor, JJ., concur.